 In the Matter of SNow & NEALLEYCOMPANY,EMPLOYERandHOWARDA. THOMAS, PETITIONERandFEDERAL LA13011U\10_\',LOCALNo.24074, A. F. L., UNIONCase No. 1-RD-5.-Decided February 26,1948Mr. TWPm. Pickard,of Bangor, Maine, for the Employer.Mr. Ballard S. Keith,of Bangor, Maine, for the Petitioner.Mr. Ernest Eaton,of Bangor, Maine, for the Union.DECISIONAN DDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held at Bangor, Maine, on November 6, 1947, before Thomas H.Ramsey, hearing officer.?The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirlned.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERSnow & Nealley Company is a Maine corporation engaged at Bangor,Maine, in the manufacture of lumbering tools, and in the sale of milland lumbering supplies and hardware specialties.Only the employeesin its manufacturing plant are involved in this proceeding.In its manufacturing operations the Employer uses raw materialsconsisting principally of lumber, steel bars, and castings.During thecalendar year ending September 30, 1947, the Employer purchasedIaw materials valued in excess of $75,000, of which approximately 50percent was obtained from sources outside the State.During the sameperiod it sold manufactured products in the value of $270,000, ofwhich approximately 20 percent was shipped to points outside theState.^Pursuant to the provisions of Section 3 (h) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-man panel consisting of the undersigned Bo.ud \Iembcis [Houston, Reynolds, andGray]76 N L. R. B , No. 53.390 SNOW & NEALLEY COMPANY391The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.'II.THE PARTIES INVOLVEDThe Petitioner asserts that the Union is no longer the representativeof the Employer's employees as defined in Section 9 (a) of the Act.The Union, a labor organization affiliated with the American Fed-eration of Labor, was established on July 26, 1946, in Case No. 1-8-3194, as exclusive bargaining representative of the Employer's em-ployees as a result of a consent election.III.THE QUESTION CONCERNING REPRESENTATIONOn July 26, 1946, as noted above, the Union became exclusive repre-sentative of the Employer's employees as a result of a consent elec-tion.On January 7, 1947, the Employer executed an exclusive col-lective bargaining agreement with the Union for the term of 1 year,with provision for renewal from year to year thereafter unless noticeto terminate was given by either party at least 30 days prior to theterminal date of the contract.The Union contends that this contractis a bar to the instant proceeding.In resolving the issue of "contract-bar"' in decertification cases, theBoard will apply the same rules of decision as have been, and still are,applied with respect to petitions for investigation and certification ofrepresentatives.'In fact, it would seem that we are required to do soby Section 9 (c) (2) of the amended Act.3Inasmuch as the instant petition was filed on October 8, 1947, beforethe operative date of the automatic renewal clause, the contract exe-cuted on January 7, 1947, would not be a bar toa certificationpro-ceeding.4We, accordingly, find that the contract is, similarly, nobar to the instantdecertificationproceeding.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APP11OPRIATE UNITWe find that all production and maintenance employees at theEmployer's Bangor plant, excluding office and clerical employees,ISee Report of Senate Labor Committee, No. 105, 80th Cong, 1st Sess., pp. 10, 25.3 Section 3(c)(2) requiresthat,in determining whether a question of representationaffecting commerce exists, the Board apply"the same regulations and rules of decision..irrespective of the identity of the persons filing the petition or the kind of reliefsought . . "Matter of Dretoi ys Limited, U S A , Inc.,74 N L It B 31 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDforemen, and all supervisors, guards, and professional employees, asdefined in the amended Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.sV.TILE DETERMINATION OF REPRESENTATIVESAs indicated in an earlier proceeding,' we are not precluded fromdirecting an election on the instant petition by the fact that the Unionhas failed to comply with the registration and filing requirements ofSection 9 (f) and (]l) of the amended Act. Accordingly, we shallplace the Union's mine on the ballot in the election directed herein-after.Under our policy, the Union would be certified if it wins theelection,providedthat at that time it is in compliance with Section9 (f) and (h) of the Act. Absent such compliance, the Board wouldonly certify the arithmetical results of the election.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Snow & Nealley Company,Bangor, Maine, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the (late of thisDirection, under the direction and supervision of the Regional Di-rector for the First Region, subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period innnechatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not beenrehired or reinstated prior to the (date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented by FederalLabor Union, Local No. 24014, A. F. L., for the purposes of collectivebargaining.This is virtually the unit in the consent election proceeding. as a result of winch theUnion denionstiated its status as bargaining representativeThe description of the unithas been changed slightie to contorm iuth the piovisions of the amended Act^Jlatter of Ffarras Foundnt dMachineCompany,76 N L It B 118Matte, of Hairas Foundry d Machine Company, supra.